            Case 2:20-cv-01993-NBF Document 1 Filed 12/23/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 LORRIE COLE,

                                Plaintiff,

        vs.                                        Civil Action No.   2:20-CV-1993

 RELIANCE STANDARD LIFE
 INSURANCE COMPANY,

                             Defendant.




                                       COMPLAINT

       AND NOW, comes the Plaintiff, LORRIE COLE, by and through her attorney, Brian

Patrick Bronson, Esquire, and the law firm of QuatriniRafferty, P.C., and files this

Complaint in Civil Action in the Federal District Court for the Western District of

Pennsylvania, stating as follows:

                                     INTRODUCTION

                               NATURE OF THIS ACTION

       1.      This action is filed pursuant to the Employment Retirement Income Security

Act of 1974, 29 U.S.C. §1001 et seq. (hereinafter referred to as "ERISA") and the

Declaratory Judgment Act, 28 U.S.C. §§2201, 2202.              Ms. Lorrie Cole (hereinafter

"Plaintiff") is a participant in an employee welfare benefit plan (hereinafter referred to as

"The Plan") which is administered pursuant to an insurance policy issued by Reliance

Standard Life Insurance Company. The Plan is governed by ERISA. Plaintiff is a

beneficiary under the Plan. This Complaint challenges the Plan's unlawful practice of

                                             -1-
            Case 2:20-cv-01993-NBF Document 1 Filed 12/23/20 Page 2 of 5




failing to provide Plaintiff with the timely payment of Long Term Disability benefits under

the Plan. Specifically, Plaintiff is filing this action to enforce her rights under the Plan and

for attorney fees, interest and costs as provided by ERISA.



                               JURISDICTION AND VENUE

       2.      This Court has Original Jurisdiction to hear this Complaint and to adjudicate

the claims herein pursuant to 28 U.S.C. §1331 and 29 U.S.C. §1132.

       3.      Venue is proper in this Court, as the Plan was administered in the Western

District of Pennsylvania.



                                          PARTIES

       4.      The Plaintiff, Lorrie Cole, resides at 471 Hall Road, Butler, PA 16001, Butler

County.

       5.      The Defendant, Reliance Standard Life Insurance Company, is the Claims

Administrator of Long Term Disability claims and is located at 2001 Market Street, Suite

1500, P.O. Box 8330, Philadelphia, PA 19101, Philadelphia County .

       6.      Defendant administered employee benefits, mainly Long Term Disability

benefits, under the Plan in accordance with the insurance policy issued to the Plan by the

Claims Administrator.



                                  STATEMENT OF FACTS

       7.      The Plaintiff, Ms. Cole, last worked for Butler Healthcare Provider d/b/a Butler

Memorial Hospital as a Registered Nurse on or about January 22, 2016, wherein she



                                             -2-
            Case 2:20-cv-01993-NBF Document 1 Filed 12/23/20 Page 3 of 5




stopped working due to diagnoses, symptoms, and functional limitations related to Post

C1/C2 Fracture; Left Periorbital Fracture; Subdural Hematoma; Surgical Fixation; Restless

Leg Syndrome; Chronic Obstructive Pulmonary Disease; Osteopenia; Venous

Insufficiency; Type 2 Diabetes Mellitus; Chronic Pain; Muscle Spasms; and Arthritis.

       8.      Defendant initially paid Plaintiff's claim for Long Term Disability benefits from

April 21, 2016 though April 21, 2020.

       9.      By letter dated May 8, 2020, Defendant denied Plaintiff's claim for Long Term

Disability benefits.

       10.     Plaintiff appealed the denial by letters dated May 11, 2020 and June 9, 2020,

prior to obtaining counsel.

       11.     By letter dated June 26, 2020, Defendant granted a deadline of July 13, 2020

by which to submit additional information.

       12.     Plaintiff, by and through her attorney, Brian Patrick Bronson, Esquire, filed

a request for an extension to July 30, 2020 to supplement the appeal.

       13.     By letter dated July 8, 2020, Defendant granted the extension to

July 30, 2020.

       14.     Plaintiff, by and through her attorney, Brian Patrick Bronson, Esquire, filed

a timely and responsive appeal by letter dated July 28, 2020.

       15.     By letter dated August 27, 2020, Defendant upheld the decision to deny

Plaintiff's claim for Long Term Disability benefits. This letter states, "Please be advised that

our claim decision is now final as you have exhausted any administrative remedies

available to you and Ms. Cole under the terms of the Policy."




                                             -3-
          Case 2:20-cv-01993-NBF Document 1 Filed 12/23/20 Page 4 of 5




       16.    Plaintiff was awarded Social Security Disability benefits starting in

January 2019 and continues to receive Social Security Disability benefits in an

uninterrupted fashion.



                                   CAUSE OF ACTION

Employment Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.

       17.    Paragraphs 1 through 16 are incorporated herein as if set forth at length.

       18.    Plaintiff has exhausted all administrative remedies and mandatory

appeals as required by the Plan and ERISA 29 U.S.C. §1001 et seq.

       19.    At all times relevant to this action, the Plaintiff has been unable to perform

the material duties of any gainful occupation due to the diagnoses, symptoms, and

functional limitations related to Post C1/C2 Fracture; Left Periorbital Fracture; Subdural

Hematoma; Surgical Fixation; Restless Leg Syndrome; Chronic Obstructive Pulmonary

Disease; Osteopenia; Venous Insufficiency; Type 2 Diabetes Mellitus; Chronic Pain;

Muscle Spasms; and Arthritis.

       20.    The Defendant's actions in denying Plaintiff benefits under the Plan

constitutes a violation of 29 U.S.C. § 1132(3)(B)(ii) .

       21.    The Defendant ignored pertinent medical evidence and failed to evaluate

all of the evidence of record including the medical of Plaintiff's treating physicians.

       22.    The Defendant did not conduct a full and fair review of the claim as

required by ERISA.




                                            -4-
         Case 2:20-cv-01993-NBF Document 1 Filed 12/23/20 Page 5 of 5




                                 PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs respectfully prays that the Court issue an Order:

      (1)    Awarding, declaring or otherwise providing Plaintiff all relief to which Plaintiff

is entitled under ERISA Section 502 Paragraph (a) 29 U.S.C. Section 1132(a);

      (2)    Awarding pre and post judgment interests;

      (3)    Awarding Plaintiff the costs of this action and reasonable attorneys fees;

      (4)    Awarding such other relief as may be just and reasonable.

                                          /s/ Brian Patrick Bronson, Esquire
                                          Brian Patrick Bronson, Esquire (Pa #89035)
                                          QuatriniRafferty, P.C.
                                          550 East Pittsburgh Street
                                          Greensburg, PA 15601
                                          Phone: (724) 837-0080
                                          Fax: (724) 837-1348
                                          E-mail: bpb@qrlegal.com
Dated: December 23, 2020




                                            -5-
